Citation Nr: 0511428	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  02-06 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for tension headaches, 
currently rated as 30 percent disabling.

2.  Entitlement to a compensable rating for left ring finger 
disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel




INTRODUCTION

The veteran had over 20 years active duty service ending with 
his retirement in June 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which increased the veteran's disability rating for tension 
headaches to 10 percent effective March 2002, and denied 
entitlement to a compensable rating for a left ring finger 
disability.  The veteran filed a notice of disagreement in 
April 2002, a statement of the case was issued in May 2002, 
and a substantive appeal was filed in May 2002.  In a 
December 2004 rating decision, the RO increased the veteran's 
disability rating for tension headaches to 30 percent, 
effective November 2, 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In a November 2002 Statement in Support of Claim (VA Form 21-
4138), the veteran requested a personal local hearing at the 
RO in Waco.  The record does not show that a hearing was 
conducted or that the hearing request was withdrawn.  The 
Board may not properly proceed with appellate review until 
the veteran is afforded an opportunity to testify at a 
hearing as requested. 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be scheduled for a 
personal hearing at the RO. 

2.  If the veteran reports for the 
hearing, then the RO should review the 
expanded record and, after undertaking 
any additional development deemed 
necessary, should determine if the 
benefits sought can be granted.  The case 
should then be returned to the Board 
after the veteran is furnished an 
appropriate supplemental statement of the 
case and an opportunity to respond.  If 
the veteran cancels the hearing request 
or fails to report for a scheduled 
hearing, then the case should be returned 
to the Board for appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

